EXHIBIT 10.55

Pro Acquisition Corporation

c/o HD Supply, Inc.

3100 Cumberland Blvd., Suite 1700

Atlanta, GA 30330

 

 

August 10, 2007

 

Mr. Joseph J. DeAngelo

2455 Paces Ferry Road

Atlanta, Georgia 30339

 

  Re: Continued Employment with HD Supply, Inc.

Dear Joe:

Reference is made to your letter agreement, dated as of May 24, 2007, with HD
Supply, Inc., and The Home Depot, Inc. (the “Letter Agreement”).

As you know, Pro Acquisition Corporation has entered into an agreement to
acquire HD Supply, Inc., from The Home Depot, Inc. This letter confirms that,
upon and subject to the closing of the acquisition, your employment as an
at-will employee will continue on the same terms as those in effect prior to
closing. Specifically, after closing (i) your base salary and target annual cash
bonus opportunity will be not less than before closing, (ii) you will remain
Chief Executive Officer of HD Supply, Inc., and (iii) your principal place of
employment will remain in the same metropolitan area.

In addition, upon and subject to the closing of the acquisition, you will be
covered by a severance arrangement that provides at least 24 months’ base salary
continuation (at a rate not lower than your base salary on May 24, 2007) if HD
Supply terminates your employment without “cause” (as defined in the Letter
Agreement).

We appreciate your service to HD Supply, and look forward to working with you in
the future.

Very truly yours,

/s/ David A. Novak

David A. Novak

Co-President